DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurnani et al. (US 2016/0019547 A1) in view of Schwach et al. (US 2016/0352520 A1) in view of Mascavage (US 2004/0139008 A1).
Regarding claim 2, Gurnani teaches accessing, at a user device, collected biometric data for a user of the user device [0014]; accessing stored biometric data at a secure element of the user device; comparing the collected user biometric data with stored user biometric data to authenticate, with a server, the user for a transaction originating at the user device [0047];
in response to the authenticating the user, determining whether the transaction is authorized based on a restriction associated with the user at the user device [0140];
determining, based on whether the transaction is authorized, whether to transmit a token to the server to facilitate the transaction [0140].
Gurani lacks the collected biometric data being stored at the user device and deactivating the token prior to sending.
Kamal teaches comparing, at the user device, collected biometric data (Fig. 2), and digitally destroying, by overwriting with junk data, in an unrecoverable manner the biometric data [0040].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to destroy the data in an unrecoverable fashion as taught by Schwach because it improves over standard biometric authentication techniques by protecting the biometric data (paragraph 0032 of Schwach). If the biometric data is stored after its use, it is vulnerable to being accessed by third parties that could use the data improperly.
Mascavage teaches determining whether to deactivate a token prior to transmission of the token to the server to facilitate the transaction (detect whether user has deleted account); and after the determining whether to deactivate the token, transmitting the token to the server [0071] (if token has been deleted, deactivated token is sent).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the method discussed in Mascavage of determining whether to deactivate a token prior to transmission because it ensures a higher level of security and ensures that only appropriate transactions are authorized.
Regarding claim 3, Gurani teaches wherein the secure element is a hardware-based secure element that is coupled to the user device (Fig. 2).
Regarding claim 4, Gurani teaches wherein the token is configured to enable a payment to be made from a payment account at a payment provider to a merchant associated with the server, and wherein the payment account is associated with the user [0141].
Regarding claim 5, Gurani teaches wherein the restriction includes one or more of: a location restriction restricting permitted locations of the user device when the transaction is initiated, a time restriction restricting permitted times when the transaction is initiated, or an amount restriction restricting permitted currency amounts of the transaction [0049].
Regarding claim 6, Gurani teaches wherein said determining whether the transaction is authorized based on the restriction comprises determining whether the restriction indicates that the transaction is not permitted independent of authenticating the user [0049].
Regarding claim 7, Gurani teaches wherein said determining whether to transmit the token to the server comprises determining to transmit the token to the server based on a determination that the transaction is authorized due to the restriction permitting the transaction based on a certain characteristic of the user device [0049].
Regarding claim 8, Gurani teaches wherein said determining whether to transmit the token to the server comprises determining to disable the token if transmitted to the server or not to transmit the token to the server, based on a determination that the transaction is not authorized due to the restriction prohibiting the transaction based on a certain characteristic of the user device [0049].
Regarding claim 9, Gurani teaches further comprising requiring the user to re-authenticate with the user device based on a determination that the transaction is not authorized based on the restriction, the re-authentication comprising collecting additional biometric data from the user for comparison with the stored user biometric data (process in Fig. 6 is repeated).
Regarding claims 11-21, these claims are analogous to the claims above and are therefore also taught by Gurani.
Regarding claim 22, Gurani further lacks the details of the transaction prohibition.
Mascavage teaches further comprising after transmitting the token to the server, deactivating the token based on a determination that the transaction is not authorized due to the restriction prohibiting the transaction (deleted account prohibits transactions and deactivates tokens) based on a certain characteristic of the user device (user has deleted account) [0071].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the method discussed in Mascavage of determining whether to deactivate a token prior to transmission because it ensures a higher level of security and ensures that only appropriate transactions are authorized.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Mascavage and are required by the amendment regarding the token deactivation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876